917 F.2d 557Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Freddie Lee FELDER, Petitioner-Appellant,v.Larry W. HUFFMAN;  Mary Sue Terry, Respondents-Appellees.Freddie Lee FELDER, Petitioner-Appellant,v.Larry W. HUFFMAN;  Mary Sue Terry, Respondents-Appellees.
Nos. 90-7369, 90-7370.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Nov. 2, 1990.Rehearing and Rehearing In Banc Denied Nov. 29, 1990.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, United States Magistrate.  (CA-90-316)
Freddie Lee Felder, appellant pro se.
Virginia Bidwell Theisen, Office of the Attorney General of Virginia, Richmond, Va., for appellee.
E.D.Va.
DISMISSED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Freddie Lee Felder seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we deny certificates of probable cause to appeal and dismiss the appeals on the reasoning of the district court.  Felder v. Huffman, CA-90-316 (E.D.Va. Aug. 2, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED